02/10/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 20-0430



                             No. DA 20-0430

IN THE MATTER OF:

V.K.B.,

           A Youth.


                                 GRANT



      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until March 14, 2022, to

prepare, file, and serve the Appellant’s reply brief.

     No further extensions will be granted.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                   February 10 2022